Staoy, C. J.
The demurrer to the evidence was properly overruled on authority of the first Mitchell case, 205 N. C., 721, 172 S. E., 497. But the facts found by the court are insufficient to support the judgment, in that it is not made to appear when the defendant received due proof of plaintiff’s disability, and that such disability had then existed for not less than sixty days, as provided by the policy. Hundley v. Ins. Co., 205 N. C., 780, 172 S. E., 361; Rhyne v. Ins. Co., 199 N. C., 419, 154 S. E., 749; Guy v. Casualty Co., 151 N. C., 465, 66 S. E., 437. Hence, the cause will be remanded for further proceedings as to justice appertains and as the rights of the parties may require.
Error and remanded.